DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (7347223) in view of Bielicki (2004/0055570), Salser (2016/0349100), and in light of the teachings of Lindquist (3148527).   The reference to Richter discloses the recited flow conditioner comprising a face 25 having a plurality of openings therein formed by members 52 see figures 2 and 3, an elongated body couple to the face formed by the extension of members 52 which are seen in figure 2 to gradually taper as it extends away from the face, each of the plurality of openings having a corresponding shaft on the elongated body, wherein the flow conditioner is configured to be positioned in a tubular area of 39 such that flow through the plurality of openings in the face of the flow conditioner and through the corresponding shafts on the elongated body to condition the flow through the meter in the same .
With respect to the  new language added to claim 1, the reference to Richter would result in the flow through the meter (upon modification by Bielicki) would flow through the flow condition  and the 
With respect to the addition of the subject matter of claims 2 and 20 into the claim 1 the reference to Salser teaches this.  The reference to Richter as modified discloses all of the recited structure with the exception of providing a plurality of meters connected in series.  The reference to Salser in [0009] sets forth it is old and well known in the art to place a plurality of meters  in series such that the output of one meter is connected to the input of another which would teach it is known to connect meters together in series with no intervening device between meters, and that such allows a plurality of meters to be tested simultaneously thereby saving time.  It would have been obvious to one skilled in the art to modify the conditioner of Richter as modified by providing additional meters connected in series where such would be the same meter as suggested by Salser where such is taught to be old and well known in the art to connect multiple meters in series especially when testing the meters, and that such saves time, where Salser suggests predictable results with a reasonable expectation of success.  
With respect to claim 20, upon modification with the teachings of Salser, it is known that a plurality of meters can be provided and that each one would have an inlet and is capable of being provided with a flow conditioner therein, and it has been held in In re Harza that duplication of parts requires only routine skill in the art (MPEP 2144.04 (VI)(B)).  Therefore based on the combination of teachings of the references above, and the fact that a duplication of parts is obvious to one skilled in the art, it would have been obvious to one skilled in the art to provide a flow conditioner in more than one inlet of the plurality of meters  provided in series where such amounts to merely a duplication of parts where it has been held that this only requires routine skill in the art to provide additional flow conditioners in the inlets of meters (as taught by the combination of teachings above) especially when 
The reference to Lindquist provides teaching that it is known in the art to provide a flow conditioner for each meter provided on a test bench is known in the art.  The reference to Lindquist teaches generally a portion of a test bench in figure 1 which is provided with a plurality of flow conditioners 7,9 just prior to each of meters A,B or 1,2 thereby teaching it is known that when there are multiple meters being tested on a test bench that more than one flow conditioner can be provided in front of each of the meters is known in the art and further provides evidence of this is known.  It would have been obvious to one skilled in the art based on the teachings of Lindquist to provide each meter on a test bench as set forth in Richter as modified with a flow conditioner before the meter to condition the flow going into the meter as suggested by Lindquist where such as taught by prior art references would improve the accuracy of the meters.  
Claims 7, 9-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salser in view of Bielicki.  The reference to Salser discloses all of the recited structure above including stating the use of the meters being connected together in series is to test performance of all meters in the series of meters, but fails to disclose providing a flow conditioner provided in the inlet of the meter which creates specific flow characteristics to the flow being seen by the meter, including straightening and turbulent flow.  It would have been obvious to provide the inlet of the meters connected in series in Salser with a flow conditioner which has specific shape and flow characteristics as set forth above and .  
With respect to claims 7 and 14, upon modification Salser with the teachings of Bielicki, it is known that a plurality of meters can be provided and that each one would have an inlet and is capable of being provided with a flow conditioner therein (including at least two meters), and it has been held in In re Harza that duplication of parts requires only routine skill in the art (MPEP 2144.04 (VI)(B)).  Therefore based on the combination of teachings of the references above, and the fact that a duplication of parts is obvious to one skilled in the art, it would have been obvious to one skilled in the art to provide a flow conditioner in more than one inlet of the plurality of meters  provided in series where such amounts to merely a duplication of parts where it has been held that this only requires routine skill in the art to provide additional flow conditioners in the inlets of meters (as taught by the combination of teachings above) especially when such would insure the proper conditioned flow enter each meter since the flow exiting one meter and going into the next meter would not be necessarily of the same condition as before the meter and adding additional flow conditioners in subsequent meters in series would insure the conditioned flow enters each of the meters which would lead to more predictable results from a more conditioned flow, and such can also be considered as an obvious choice of mechanical expedients to use routine experimentation to optimize the flow into each meter or at least two meters by providing each with a flow conditioner.  Also with regards to claim 7, there is no structure set forth other than connectors between meters in the prior art and a coupling is not considered to be an intervening device, therefore there is no intervening device present between meters.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salser in view of Bielicki as applied to claims 7, 9-12, and 14-18 above, and further in view of Richter.  The reference to Salser as modified discloses all of the recited structure with the exception of a specific shaped flow conditioner which conditions all flow in the same manner in a system.  It would have been obvious to one skilled in the art to modify the meters connected in series in Salser as modified to be provided with a specific shape flow conditioner with a face having a plurality of openings, an elongated body with corresponding shafts, and where all the flow through the conditioner along the shafts are conditioned in the same way as suggested by Richter, where such would teach a known type of flow conditioner which can be provided in a system to condition flow characteristics in fluids and liquids to provide improvements to the flow, which ultimately would lead to more consistent flow characteristics seen by the meters to improve the results based on better conditioned flow.  
With respect to claim 19, upon modification of Salser with the teachings of Bielicki, it is known that a plurality of meters can be provided and that each one would have an inlet and is capable of being provided with a flow conditioner therein, and it has been held in In re Harza that duplication of parts requires only routine skill in the art (MPEP 2144.04 (VI)(B)).  Therefore based on the combination of teachings of the references above, and the fact that a duplication of parts is obvious to one skilled in the art, it would have been obvious to one skilled in the art to provide a flow conditioner in more than one inlet of the plurality of meters  provided in series where such amounts to merely a duplication of parts where it has been held that this only requires routine skill in the art to provide additional flow conditioners in the inlets of meters (as taught by the combination of teachings above) especially when such would insure the proper conditioned flow enter each meter since the flow exiting one meter and going into the next meter would not be necessarily of the same condition as before the meter and adding additional flow conditioners in subsequent meters in series would insure the conditioned flow .

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. It is first noted that the arguments presented are directed essentially to the affidavit as it applies to the rejection, and there are no further arguments presented specifically with regards to the rejections themselves, other than based on what is set forth in the affidavit.  It is also noted that a request was made for an interview before examination of this amendment, however, based on the fact the arguments are directed to the affidavit and such is a legal document which basically cannot be amended, it was deemed that there was no actual need for an interview at this time where the examiner in previous interviews has a clear understanding of the position of applicants and the claimed subject matter, and consideration of the affidavit would not result in any need for further explanation since the affidavit stands on its own and what it sets forth, therefore at this time an interview was not deemed to be necessary, however, if after applicants receive this action wish to discuss the result of the affidavit they are invited to call the examiner to set up an appropriate time for an interview.  The affidavit under 37 CFR 1.132 filed November 2, 2020 is insufficient to overcome the rejection of claims 1, 3-7, and 9-20 based upon the rejections under the references to Richter, Bielicki,  and Salser under 35 USC 103 as set forth in the last Office action because:  In general, the affidavit does not in any way link the structure of the flow conditioner as claimed to provide any benefits based upon the actual structure of the flow conditioner itself, therefore in general the affidavit is not directed to the claimed invention per se when it comes to flow conditioner structure.  In paragraph 4, it is discussed the results of 15 gpm .   
With respect to arguments in the amendment with regards to using more than one flow conditioner, it also is noted that as per In re Harza duplicating parts is considered obvious to one skilled in the art as per MPEP 2144.04 (VI)(8).  Also, as set forth in the rejection above the reference to Lindquist provides evidence and teaching that when providing multiple meters on a test bench that it is know that multiple flow conditioners can be provided just prior to the meters to condition the flow going to the meters, and therefore at least sets forth this is obvious based on the teachings of this reference as well for one skilled in the art to make such a modification, and Salser teaches meters on a test bench can also be provided in series as well and that such are known in the art too.  Salser and Lindquist both acknowledge it was known for meters on a test bench may have accuracy issues, so such would not be unexpected to one skilled in the art, and the prior art including Lindquist and Bielicki suggest it is known in the art to provide flow conditioners just prior to a meter to condition the flow going to the meter, which would correct some of the expected accuracy issues.  Therefore the arguments and the affidavit do not overcome the rejection, and therefore the rejections set forth above stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Drexel, Steckel, and Lindquist 699 disclose state of the art flow structures with flow conditioners and/or meters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH